 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   PETER STROJNIK, SR.,                                 Case No. 1:18-cv-01619-LJO-SAB

12                  Plaintiff,                            ORDER DISCHARGING ORDER TO SHOW
                                                          CAUSE, STRIKING UNSIGNED
13          v.                                            DOCUMENT, AND CONTINUING
                                                          SCHEDULING CONFERENCE
14   ANITA GRIFFIN, et al.,
                                                          (ECF No. 10, 11, 12)
15                  Defendants.

16

17          Peter Strojnik, Sr. (“Plaintiff”), proceeding pro se in this action, filed a complaint against

18 Anita Griffin and Greg Griffin (collectively “Defendants”) alleging violations of the Americans

19 With Disabilities Act and California law. (ECF No. 1.) On November 27, 2018, the mandatory
20 scheduling conference order issued. (ECF No. 3.) On January 4, 2019, Defendants, also

21 proceeding pro se, filed an answer to the complaint. (ECF No. 9.)

22          On February 25, 2019, the parties were ordered to show cause why monetary sanctions

23 should not issue for the failure to file a joint scheduling report in compliance with the November

24 27, 2018 scheduling order. (ECF No. 10.) On March 7, 2019, Defendants filed a response to the

25 order to show cause. (ECF No. 11.) On March 12, 2019, Plaintiff filed a response to the order to

26 show cause. (ECF No. 12.)
27          Upon review of Defendants’ response to the order to show cause, the Court finds that it is

28 unsigned and unresponsive to the issues required to be addressed by the order to show cause.


                                                      1
 1 First, unsigned documents cannot be considered by the Court, and Defendants’ response to the

 2 order to show cause shall be stricken from the record on that ground. Fed. R. Civ. P. 11(a);

 3 Local Rule 131(b).

 4          Second, Defendants were required to address why they did not file a joint scheduling

 5 report as they were required to do by the November 27, 2018 mandatory scheduling order. The

 6 response filed by Defendants addresses the merits of the case but does not explain why no joint

 7 scheduling report was filed.

 8          Plaintiff does address the failure to comply with the order to show cause, but it is

 9 apparent that he has made insufficient efforts to comply with the order. The Court notes that

10 although Plaintiff is proceeding pro se in this matter, he has been an attorney in the past and

11 therefore he should be well aware that he is required to comply with orders of the court, the

12 Local Rules of the Eastern District of California, and the Federal Rules of Civil Procedure.

13          Plaintiff states that prior to filing this action, on October 2, 2018, he spoke with Greg

14 Griffin once, but Mr. Griffin hung up on him, and an email was sent which was not delivered

15 because the inbox was full. (ECF No. 12 at 1.) Plaintiff tried to contact the defendants on March

16 8, 2019, and left a message for Defendants to return his phone call and tried to email but again

17 the inbox was full. (Id.) Plaintiff requests that currently scheduled conference be kept on

18 calendar and that Court encourage the defendants “(1) to redline or complete the [Draft] Joint

19 Scheduling Report; (2) provide a working telephone number and (3) ensure that its e-mail inbox
20 is in working order.” (Id. at 2.)

21          Although Plaintiff states that he talked to Mr. Griffin on October 2, 2018, it is apparent

22 from his letter that he is not sure who he spoke with. (See ECF No. 12 at 4 (“I believe I spoke

23 with you earlier today. . . .”) Further, as Plaintiff has apparently had no contact with the

24 defendants, they have not agreed to electronic service and attempts to email are not sufficient to

25 comply with the Courts meet and confer requirements. While Plaintiff attaches a “[Draft] Joint

26 Scheduling Report”, it was not served on Defendants until March 8, 2019, when it was placed in
27 the United States mail. (Id. at 2-3.)

28          The Court shall discharge the order to show cause and admonishes the parties in this


                                                    2
 1 action that they are required to comply with orders issued by the Court and the failure to do so

 2 may result in the issuance of sanctions, including dispositive sanctions. The parties shall meet

 3 and confer regarding the filing of the joint statement. At this time, Plaintiff has served a copy of

 4 his proposed joint statement on Defendants.           Defendants shall respond to Plaintiff’s joint

 5 statement on or before March 25, 2019. Defendants are advised that the failure to comply with

 6 this order may result in the entry of default and judgment in favor of Plaintiff in this action. To

 7 allow time for the parties to confer regarding the joint statement, the scheduling conference in

 8 this matter shall be continued.

 9          Accordingly, IT IS HEREBY ORDERED that:

10          1.      Defendants’ unsigned response to the order to show cause is STRICKEN FROM

11                  THE RECORD;

12          2.      The order to show cause filed on February 25, 2019 is DISCHARGED;

13          3.      The mandatory scheduling conference in this matter set for March 28, 2019 is

14                  CONTINUED to April 23, 2019, at 11:30 a.m.;

15          4.      The parties SHALL FILE a joint scheduling report seven (7) days prior to the

16                  scheduling conference; and

17          5.      The failure to comply with this order will result in sanctions, up to and including

18                  dispositive sanctions.

19
     IT IS SO ORDERED.
20

21 Dated:        March 13, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28


                                                     3
